In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Putnam County (Reitz, J.), dated May 11, 2012, which denied his objections to an order of the same court (Kaufman, S.M.), dated March 15, 2012, dismissing his petition to modify his child support obligation.
Ordered that the order dated May 11, 2012, is affirmed, without costs or disbursements.
In light of the circumstances of this case and the strong public policy against restitution or recoupment of support overpayments, the Family Court did not improvidently exercise its discretion in rejecting the father’s contention that he was entitled to a credit for overpayments of child support (see Johnson v Chapin, 12 NY3d 461, 466 [2009]; Matter of Fitzgerald v Corps, 86 AD3d 611, 612 [2011]; Manning v Manning, 82 AD3d 1057, 1058 [2011]; Matter of Taddonio v Wasserman-Taddonio, 51 AD3d 935, 936 [2008]).
The father’s remaining contentions are without merit. Dillon, J.P., Angiolillo, Dickerson and Hinds-Radix, JJ., concur.